           Case 1:19-cr-00655-JMF Document 34 Filed 12/16/20 Page 1 of 1




                                             December 16, 2020
  VIA ECF
  Honorable Jesse M. Furman
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, New York 10007

                               United States v. Jose Viton
                                      19 Cr. 655 (JMF)

  Dear Judge Furman:

        I am the attorney for Mr. Viton, who has pled guilty to Conspiracy to Commit Money
  Laundering before Your Honor on September 9, 2019. He is scheduled for a status
  sentencing on June 15, 2021. Mr. Viton resides in Florida, and is restricted to travel in the
  SDNY and the SDF (Southern District of Florida).

        Mr. Viton is respectfully requesting permission to travel from Orlando from
  December 23-26 to visit his family for Christmas. Notably, Orlando is considered the
  Middle District of Florida. Should he receive permission to travel, I will advise Mr. Viton to
  provide pre-trial services (PTS) with a full and detailed itinerary.

         I have spoken to both AUSA Emily Johnson and PTS. Ms. Johnson has no obejction.
  PTS advises me that they take no position, but represent that Mr. Viton has fully complied
  with his bail conditions. Thank you for your consideration.

                                                     Very truly yours,

Application GRANTED. The Clerk of Court              SULLIVAN|BRILL, LLP
is directed to terminate Doc. #33. SO
ORDERED.

                                                     _______________________________
                                                     By: Steven Brill




             December 16, 2020
